DETAILED ACTION
Claims 1-20 are pending in the Instant Application.
Claims 1-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


The Instant Application filed 08/01/2018 is a continuation of PCT/JP2017/001291, filed 01/17/2017 that claims foreign priority to 2016-046768, filed 03/10/2016.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “behavior information acquisition section,” “association degree calculation section,” “request information determination section,” “information request section,” and “information presentation section” in claim 17, “relationship storage section” in claim 18, and “ information transmission section” in claims 19 and 20. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “behavior information acquisition section,” “association degree calculation section,” “request information determination section,” “information request section,” and “information presentation section” in claim 17, “relationship storage section” in claim 18, and “ information transmission section” in claims 19 and 20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A specialized function, as used here, must be supported in the specification by the computer (a general purpose computer/processor) and the algorithm that the computer uses to perform the claimed specialized function. Here the specialized functions do not include an algorithm in the specification. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Almodovar et al. (“Almodovar”), European Patent Application No. EP-2015101-A2.

As per claim 1, Almodovar discloses an information presentation method using a computer comprising: 
a behavior information acquisition process of acquiring behavior information of users ([0010] wherein the behavior information acquisition process is recognized as the collection of information about locations of users, i.e. behavior being where a user goes); 
([0022] wherein the association degree is recognized as the distance between users, which is calculated between a first user and a different user (U1 and U2)); 
an acquisition request reception process of receiving an acquisition request of the behavior information with respect to the different user from the first user ([0053] wherein a direct query can be “at what distance is Uj to Ui?”); 
a request information determination process of determining information to be requested with respect to the different user from the first user, on the basis of the behavior information of the first user at a time when the acquisition request is received ([0053] wherein the query is for a distance at a certain time); 
an information request process of requesting the behavior information with respect to the different user from the first user, the information request process requesting the determined behavior information according to the calculated degree of association ([0053] wherein the query can be answered using the raw data); and an information presentation process of presenting the behavior information of the different user that is acquired according to the request to the first user ([0032] wherein the interface responding to queries is recognized as the presentation process of presenting the information).  

As per claim 2, Almodovar discloses the information presentation method using the computer according to claim 1, wherein in the request information determination ([0053] wherein the query is for  “at what distance is Uj to Ui?,” which implies that the distance should be at the time of the request); and the behavior information to be requested with respect to the different user, which is stored in advance ([0053] wherein the raw data, which is already stored (“stored in advance”), is used).  

As per claim 3, Almodovar discloses the information presentation method using the computer according to claim 1, wherein in the association degree calculation process, the degree of association is calculated according to a commonality of the behavior information ([0022] wherein the commonality of behavior information is based on the commonality of location, wherein a limited number of is described as users within 100 meters is described in [0023], i.e. the commonality is the users being within a certain distance).  

As per claim 4, Almodovar discloses the information presentation method using the computer according to claim 2, wherein in the association degree calculation process, the degree of association is calculated according to a commonality of the behavior information ([0022] wherein the commonality of behavior information is based on the commonality of location, wherein a limited number of is described as users within 100 meters is described in [0023], i.e. the commonality is the users being within a certain distance).  
([0066] wherein the older distances are given a 75% weight, and the newer data is given a 25% weight in the relative distance table).  

As per claim 6, Almodovar discloses the information presentation method using the computer according to claim 2, wherein in the association degree calculation process, a weight for a commonality of specific information among information included in the behavior information is set to be higher than a weight for a commonality of different information to calculate the degree of association ([0066] wherein the older distances are given a 75% weight, and the newer data is given a 25% weight in the relative distance table).  

As per claim 7, Almodovar discloses the information presentation method using the computer according to claim 3, wherein in the association degree calculation process, a weight for a commonality of specific information among information included in the behavior information is set to be higher than a weight for a commonality of different information to calculate the degree of association ([0066] wherein the older distances are given a 75% weight, and the newer data is given a 25% weight in the relative distance table).    
([0032] wherein the interface responding to queries is recognized as the process of presenting the query information and each user can query the system with the “at what distance is Uj to Ui?” query).   

As per claim 9, Almodovar discloses the information presentation method using the computer according to claim 2, further comprising: an information transmission process of presenting the behavior information of the first user to the different user according to an information acquisition request from the different user ([0032] wherein the interface responding to queries is recognized as the process of presenting the query information and each user can query the system with the “at what distance is Uj to Ui?” query).   

As per claim 10, Almodovar discloses the information presentation method using the computer according to claim 3, further comprising:   an information transmission process of presenting the behavior information of the first user to the different user according to an information acquisition request from the different user ([0032] wherein the interface responding to queries is recognized as the process of presenting the query information and each user can query the system with the “at what distance is Uj to Ui?” query).     

As per claim 11, Almodovar discloses the information presentation method using the computer according to claim 8, wherein in the information transmission process, the behavior information of the first user corresponding to the behavior information of the different user presented to the first user is presented to the different user ([0032] wherein the interface responding to queries is recognized as the process of presenting the query information and each user can query the system with the “at what distance is Uj to Ui?” query).   
 
As per claim 12, Almodovar discloses the information presentation method using the computer according to claim 1, wherein the behavior information includes first information that is information acquired by association of one type of information and a different type of information that are two or more types of information among time information, position information, biological information, and imaging information of the users ([0010] wherein position information (absolute locations) is recorded along with the time information that the user was at the location).  

As per claim 13, Almodovar discloses the information presentation method using the computer according to claim 2, wherein the behavior information includes first information that is information acquired by association of one type of information and a different type of information that are two or more types of information among time information, position information, biological information, and imaging information of the ([0010] wherein position information (absolute locations) is recorded along with the time information that the user was at the location).  

As per claim 14, Almodovar discloses the information presentation method using the computer according to claim 1, wherein in the request information determination process, the information to be requested with respect to the different user is determined on the basis of second information that is information acquired by association of one type of information and a different type of information that are two or more types of information among time information, position information, and biological information of the users ([0053] wherein the query is for  “at what distance is Uj to Ui?,” which requires position information and time information).  

As per claim 15, Almodovar discloses the information presentation method using the computer according to claim 1, wherein in the information presentation process, a plurality of types of information selected from time information, position information, biological information, and imaging information of the users are presented in association ([0053] wherein the query is for  “at what distance is Uj to Ui?,” is position information and time information by describing the distance at the current time).   

As per claim 16, Almodovar discloses a non-transitory computer readable recording medium storing an information presentation program for causing an information (See the rejection of claim 1).  

As per claim 17, Almodovar discloses an information presentation apparatus comprising: 
a behavior information acquisition section that acquires behavior information of users ([0010] wherein the behavior information acquisition process is recognized as the collection of information about locations of users, i.e. behavior being where a user goes); an association degree calculation section that calculates, on the basis of the behavior information of a first user and the behavior information of a different user, a degree of association between the first user and the different user ([0022] wherein the association degree is recognized as the distance between users, which is calculated between a first user and a different user (U1 and U2));
an acquisition request reception section that receives an acquisition request of the behavior information with respect to the different user from the first user ([0053] wherein a direct query can be “at what distance is Uj to Ui?”); 
a request information determination section that determines information to be requested with respect to the different user from the first user, on the basis of the behavior information of the first user at a time when the acquisition request is received([0053] wherein the query is for a distance at a certain time); 
an information request section that requests the behavior information with respect to the different user from the first user, the information request section requesting the determined behavior information according to the calculated degree of association ([0053] wherein the query can be answered using the raw data);  and an information presentation section that presents the behavior information of the different user that is acquired according to the request to the first user([0032] wherein the interface responding to queries is recognized as the presentation process of presenting the information).    

As per claim 18, Almodovar discloses the information presentation apparatus according to claim 17, further comprising: a relationship storage section that stores in advance a relationship between the behavior information of the first user at the time when the acquisition request is received and the behavior information to be requested with respect to the different user, wherein the request information determination section determines the behavior information to be requested with respect to the different user with reference to the stored relationship ([0053] wherein the raw data, which is already stored (“stored in advance”), is used).    

As per claim 19, Almodovar discloses the information presentation apparatus according to claim 17, further comprising: an information transmission section that presents the behavior information of the first user to the different user according to an information acquisition request from the different user ([0032] wherein the interface responding to queries is recognized as the process of presenting the query information and each user can query the system with the “at what distance is Uj to Ui?” query).    

([0032] wherein the interface responding to queries is recognized as the process of presenting the query information and each user can query the system with the “at what distance is Uj to Ui?” query).     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158